UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-31314 Aéropostale, Inc. (Exact name of registrant as specified in its charter) Delaware 31-1443880 (State of incorporation) (I.R.S. Employer Identification No.) 112 W. 34th Street, New York, NY 10120 (Address of Principal Executive Offices) (Zip Code) (646) 485-5410 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting (Do not check if a smaller reporting company) companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The Registrant had 66,064,732 shares of common stock issued and outstanding as of November 27, 2009. AÉROPOSTALE, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 19 Item 4 Controls and Procedures 19 PART II OTHER INFORMATION Item 1 Legal Proceedings 20 Item 1A Risk Factors 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 Defaults Upon Senior Securities 25 Item 4 Submission of Matters to a Vote of Security Holders 25 Item 5 Other Information 25 Item 6 Exhibits 25 SIGNATURES 26 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) AÉROPOSTALE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) October 31, 2009 January 31, 2009 November 1, 2008 ASSETS Current Assets: Cash and cash equivalents $ 285,627 $ 228,530 $ 107,198 Merchandise inventory 221,516 126,360 206,857 Deferred income taxes 10,928 10,745 12,961 Prepaid expenses and other current assets 32,308 28,246 32,863 Total current assets 550,379 393,881 359,879 Fixtures, equipment and improvements, net 262,331 248,999 258,353 Deferred income taxes 14,050 12,509 17,696 Other assets 2,078 2,530 2,540 TOTAL ASSETS $ 828,838 $ 657,919 $ 638,468 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 144,564 $ 77,247 $ 136,738 Accrued compensation and retirement benefit plan liabilities 48,203 30,043 27,635 Accrued gift cards 12,285 19,349 10,250 Accrued expenses and other current liabilities 61,564 48,798 49,810 Total current liabilities 266,616 175,437 224,433 Deferred rent, tenant allowances and other 101,196 102,393 104,291 Retirement benefit plan liabilities 9,629 22,470 22,089 Uncertain tax contingency liabilities 2,948 2,559 2,523 Commitments and contingent liabilities (See notes 8 and 12) Stockholders’ Equity: Preferred stock, $0.01 par value; 5,000 shares authorized, no shares issued or outstanding — — — Common stock, $0.01 par value; 200,000 shares authorized; 91,230; 90,472 and 90,281 shares issued and outstanding, respectively 912 905 903 Additional paid-in capital 169,468 145,951 142,627 Accumulated other comprehensive loss (7,030 ) (8,998 ) (9,016 ) Retained earnings 826,226 693,333 625,107 Treasury stock, 25,165; 23,542 and 23,464 shares, respectively at cost (541,127 ) (476,131 ) (474,489 ) Total stockholders’ equity 448,449 355,060 285,132 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 828,838 $ 657,919 $ 638,468 See Notes to Unaudited Condensed Consolidated Financial Statements 3 Table of Contents AÉROPOSTALE, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) 13 weeks ended 39 weeks ended October 31, 2009 November 1, 2008 October 31, 2009 November 1, 2008 (Unaudited) Net sales $ 567,838 $ 482,037 $ 1,428,882 $ 1,195,514 Cost of sales (includes certain buying, occupancy and warehousing expenses) 344,921 308,586 892,383 784,849 Gross profit 222,917 173,451 536,499 410,665 Selling, general and administrative expenses 117,236 103,084 312,964 275,828 Income from operations 105,681 70,367 223,535 134,837 Interest income 27 210 153 530 Income before income taxes 105,708 70,577 223,688 135,367 Income taxes 43,079 27,931 90,795 54,170 Net income $ 62,629 $ 42,646 $ 132,893 $ 81,197 Basic earnings per share $ 0.94 $ 0.64 $ 1.98 $ 1.21 Diluted earnings per share $ 0.92 $ 0.63 $ 1.95 $ 1.20 Weighted average basic shares 66,881 66,851 67,122 66,835 Weighted average diluted shares 67,991 67,646 68,026 67,556 See Notes to Unaudited Condensed Consolidated Financial Statements 4 Table of Contents AÉROPOSTALE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) 39 weeks ended October 31, 2009 November 1, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 132,893 $ 81,197 Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization 37,411 30,576 Stock-based compensation 10,785 12,521 Excess tax benefits from stock-based compensation (2,436 ) (2,300 ) Other (6,037 ) (4,893 ) Changes in operating assets and liabilities: Merchandise inventory (94,325 ) (71,358 ) Accounts payable 66,999 37,735 Other assets and liabilities 3,993 (14,104 ) Net cash provided by operating activities 149,283 69,374 CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures (42,306 ) (72,457 ) Net cash used in investing activities (42,306 ) (72,457 ) CASH FLOWS FROM FINANCING ACTIVITIES: Purchase of treasury stock (63,041 ) (6,680 ) Proceeds from exercise of stock options 10,304 3,757 Excess tax benefits from stock-based compensation 2,436 2,300 Net cash used in financing activities (50,301 ) (623 ) Effect of exchange rate changes 421 (1,023 ) Net increase (decrease) in cash and cash equivalents 57,097 (4,729 ) Cash and cash equivalents, beginning of year 228,530 111,927 Cash and cash equivalents, end of period $ 285,627 $ 107,198 Supplemental Disclosure of Cash Flow Information: Accruals related to purchases of property and equipment $ 6,405 $ 5,260 See Notes to Unaudited Condensed Consolidated Financial Statements 5 Table of Contents AÉROPOSTALE, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Presentation References to the “Company,” “we,” “us,” or “our” means Aéropostale, Inc. and its subsidiaries, except as expressly indicated to the contrary or unless the context otherwise requires. We are a mall-based, specialty retailer of casual apparel and accessories for young women and men. We design, market and sell our own brand of merchandise principally targeting 14 to 17 year-old young women and men.As of October 31, 2009, we operated 934 Aéropostale stores, consisting of 894 stores in 49 states and Puerto Rico and 40 stores in Canada, in addition to our Aéropostale e-commerce website, www.aeropostale.com (this and any other references in this Quarterly Report on Form 10-Q to aeropostale.com is solely a reference to a uniform resource locator, or URL, and is an inactive textual reference only, not intended to incorporate the website into this Quarterly Report on Form 10-Q).In addition, our new concept, P.S. from Aéropostale, offers casual clothing and accessories focusing on elementary school children between the ages of 7 and 12.As of October 31, 2009, we operated 11 P.S. from Aéropostale stores.In addition, pursuant to a Licensing Agreement, our international licensee operated four Aéropostale stores in the United Arab Emirates as of October 31, The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Rule 10-01 of Regulation S-X and do not include all of the information and footnotes required by accounting principles generally accepted in the United States. However, in the opinion of our management, all known adjustments necessary for a fair presentation of the results of the interim periods have been made. These adjustments consist primarily of normal recurring accruals and estimates that impact the carrying value of assets and liabilities. Actual results may materially differ from these estimates. Our business is highly seasonal, and historically we have realized a significant portion of our sales, net income, and cash flow in the second half of the year, driven by the impact of the back-to-school selling season in the third quarter and the holiday selling season in the fourth quarter. Therefore, our interim period consolidated financial statements may not be indicative of our full-year results of operations, financial condition or cash flows. These financial statements should be read in conjunction with our Annual Report on Form 10-K for our fiscal year ended January 31, 2009. References to “2009” or “fiscal 2009” mean the 52-week period ending January 30, 2010, and references to “2008” or “fiscal 2008” mean the 52-week period ended January 31, 2009. References to “the third quarter of 2009” mean the thirteen-week period ended October 31, 2009, and references to “the third quarter of 2008” mean the thirteen-week period ended November 1, 2008. 2.Executive Transition On September 24, 2009, we announced that Julian R. Geiger, our Chairman and Chief Executive Officer, advised us that, in accordance with the terms of his employment agreement, he expects to exercise the right of election granted to him, thereby ending his service as Chief Executive Officer at approximately the end of the Company’s current fiscal year (the “Election Date”).Mr.
